Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	EXAMINER STATEMENT
This action is responsive a  supplemental amendment filed on 03/30/2022 further to an applicant response submitted on 12/10/2021. Of original claims 1-20, the supplemental amendment amended claim 11. The applicant response amended claims 1, 6-11, and 16-20. Therefore, the claims 1-20 are pending.
Examiner discussed the amendments to claims in the applicant response filed on 12/10/2021 in a telephone interview held on 03/30/2022  and an interview summary of which is attached herewith. 

Summary of this Office Action
Applicants' response filed on 12/10/2021 and  03/30/2022 has been fully considered, and claims 1-20 as amended are deemed to be allowable over the cited and searched prior art of record as described below:

Reasons for Allowance
With regards to claim 1, the updated searched prior art of records, alone or combined, does neither anticipate nor render obvious, inter alia, as a whole, the uniquely patentable feature of: “electronically receiving a request from a payer directly or via an e-cash account provider for the payer holding one of the plurality of end user accounts to convert a portion of the payer’s end user account from a traditional deposit balance into e-cash; verifying (1) the payer has sufficient funds for the requested e-cash conversion, (2) the requested e-cash conversion is within one or more set limits on e-cash conversion activity, and (3) the e-cash account provider for the payer’s end user account has a sufficient proprietary e-cash sub-balance on the digital e-cash ledger; converting the payer’s end user account based on the received conversion request and updating the digital e-cash ledger to reflect the addition of e-cash in the payer’s end user account and a deduction in an equal amount from the respective e-cash account provider’s proprietary e-cash sub-balance;  electronically receiving a transaction request from the payer directly or via the e-cash account provider for the payer to a payee holding one of the plurality of end user accounts; verifying an available e-cash balance in the end user account of the payer for the transaction request prior to making a payment pursuant to the transaction request; checking an instruction associated with the transaction request against one or more predetermined limits; and automatically and simultaneously adjusting the digital e-cash ledger for end user balances of the payer and the payee, as well as the corresponding balances of the relevant funding banks, non-funding banks, and payment service providers based on the transaction request, where the payment amount is deducted from the e-cash amount in the payer’s end user balance as well as the relevant funding banks’, non-funding banks’, and payment service providers’ total amount of e-cash, and the payment amount is added to the payee’s end user balance in e-cash as well as the relevant funding banks’, non-funding banks’, and payment service providers’ total amount of e-cash “ in system and method for implementing a payment architecture providing instant risk-free payment is digital cash.
The reasons for allowance for all the other independent claim 11  is the same as set forth for claim 1 above because they all include same/similar limitation indicated above for the reasons for allowance. 

Discussion 
The applicant's remarks filed in response dated 12/10/2021, see pages 9-20 has been fully considered. The claims as amended in order of combination elements is sufficient to ensure the claim amounts to significantly more than the abstract idea in the unique features as listed above. While some of the limitations may be based on mathematical concepts, the mathematical concepts are not recited in the claims. The claim does not recite a mental process because the claim, under its broadest reasonable interpretation, does not cover performance in the mind but for the recitation of generic computer components. 
The order combination elements of the claim is integrated into a practical application providing a technical solution to problem of slow, complex, fragmented, inaccessible  and expensive current payment method provided by the existing bank and banking chains, and attempts to solve the problem with new proposed models displacing existing banks and infrastructures without credible substitutes created  risks for customers as well as risk of de-banking other micro-economic consequences with uncertain accountability for the consequences (see paragraph [0003-0004]). The order combination elements of claims provides innovative immediate/instant and digital transfer/payment system 24x7 realizing potential of digital money and preserving the elements of existing market structure of existing banking system promoting stable, safe and accessible financial market (see paragraph [0008, 0058-0060]). The order combination elements of claims converts balance at funding bank into e-cash at any time within predetermined limits and ultimately linking each e-cash account to the Funding Bank and each cash account balance being ultimately derived from an e-cash balance held by the Funding Bank backed by a deposit in the Funding Account and e-cash liquidity being further backed by a Central Bank funds (see paragraph [0030]).The system simultaneously adjust balances of each entity in the “chain” of Funding Banks including party converting, paying or receiving e-cash whenever a conversion or e-cash payment is made ensuring settlement are final and balances are accurate (see paragraph [0031]).The claims are eligible because they do not recite a judicial exception as per 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) and October 2019 Update of Subject Matter Eligibility. 
As per cite prior arts, Zhou et al. disclosed  transferring digital currency  from user account to recipient account  with the recipient identification data and recording the transfer in a distributed  world global currency digital currency ledger (see abstract, paragraph [0079]). The prior art of Bhatt et al. disclosed adjusting trial balance of a general ledger and validating adjusted trial balances based on accounting adjustment rule (see abstract). The Non-patent literature of Dyson et al.  teach implementing digital cash in current banking system (see  pages 15-24). The Chinese Patent application prior art of Zhou et al. disclosed synchronization of  electronic cash balance  of electronic cash information in  an electronic cash application  and returning cash processing result if access condition meet the requirement of the electronic cash data (see abstract). None of the cited and updated searched prior arts disclosed the combination of element of claims of the allowed unique features as listed and described above. Therefore, the claims 1-20  as presented are deemed to be allowable over cited and updated searched prior arts of records, and applicants' request for allowance is respectfully granted.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BIJENDRA K SHRESTHA whose telephone number is (571)270-1374.  The examiner can normally be reached on 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on (571) 272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Respectfully submitted,
/BIJENDRA K SHRESTHA/Primary Examiner, Art Unit 3691                                                                                                                                                                                                        04/05/2022